Citation Nr: 0710745	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disability manifested by pain.  

2.  Entitlement to service connection for a disability 
manifested by dizziness.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with radiation to the left thigh.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine with 
left trapezius strain.  

5.  Entitlement to an initial compensable rating for 
abdominal wall muscle strain.  

6.  Entitlement to an initial compensable rating for 
headaches.  

7.  Entitlement to an initial compensable rating for a right 
forearm scar.  



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO: denied service connection for a left thigh disability; 
denied service connection for a disability manifested by 
dizziness; denied an initial rating in excess of 10 percent 
for lumbosacral strain with radiation to the left thigh; 
denied entitlement to an initial rating in excess of 
10 percent for degenerative joint disease of the cervical 
spine with left trapezius strain; and denied initial 
compensable ratings for abdominal wall muscle strain, 
headaches, and a right forearm scar.  The veteran's 
disagreement with the denial of the service connection claims 
and with the initial ratings for the other claimed 
disabilities led to this appeal.  


FINDINGS OF FACT

1.  The veteran's left thigh pain is a manifestation of a 
service-connected low back disability and is considered in 
rating that disability.  

2.  The evidence shows that the veteran has dizziness that 
had its onset during service.  

3.  The veteran's lumbosacral strain with radiation to the 
left thigh is manifested primarily by complaints of chronic 
low back pain with radiation to the left thigh; there is 
tenderness of the paralumbar muscles but he has maintained at 
least 70 degrees of flexion, 20 degrees of extension, and 25 
degrees of lateral bending and rotation of the thoracolumbar 
spine; neurologic examinations have been normal.  

4.  The veteran's cervical spine degenerative joint disease 
with left trapezius strain is manifested primarily by 
complaints of chronic pain with intermitted radiation into 
the left trapezius area; there is muscle guarding and 
tenderness but he has maintained at least 45 degrees of 
flexion, 45 degrees of extension, lateral flexion 
to 30 degrees, and lateral rotation to 60 degrees with 
endpoint pain on rotation.  

5.  The veteran does not have incapacitating symptom episodes 
related to either his lumbosacral strain with radiation to 
the left thigh or his cervical spine degenerative joint 
disease with left trapezium strain.  

6.  The veteran's abdominal wall muscle strain is manifested 
by slight tenderness with complaints of pain; no functional 
impairment has been demonstrated.  

7.  The veteran's headache disability is manifested by 
frequent throbbing headaches without evidence of prostrating 
attacks.  

8.  The veteran's right forearm scar is superficial and 
painful on examination; it has not been shown to produce 
functional impairment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
thigh disability manifested by pain is dismissed as moot.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Entitlement to service connection for a disability 
manifested by dizziness due to undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War is warranted.  38 U.S.C.A. §§ 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.317 (2006).  

3.  Criteria for an initial rating in excess of 10 percent 
for lumbosacral strain with radiation to the left thigh have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).  

4.  Criteria for an initial rating in excess of 10 percent 
for cervical spine degenerative joint disease with left 
trapezius strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5293, 5295, 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2002).  

5.  The criteria for an initial compensable rating for 
abdominal wall muscle strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1 -4.16, 4.73, Diagnostic 
Code 5319 (2006).  

6.  The criteria for an initial compensable rating for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006). 

7.  The criteria for an initial 10 percent rating for the 
veteran's right forearm scar have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, Diagnostic 
Code 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in an October 2002 letter, the RO explained 
that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO said that it would obtain service records from the 
military, if appropriate, and would obtain any medical 
records from VA medical centers.  The RO also notified the 
veteran that he should complete and return release 
authorization for doctors or hospitals where he had received 
treatment and notified him that he should tell VA about any 
additional information or evidence that he wanted VA to try 
to get for him.  The RO explained that medical evidence would 
show a current disability and that medical records or medical 
opinions usually showed whether there was a relationship 
between a current disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO also explained 
that he must give VA enough information about these records 
so that VA could request them from the person or agency that 
had them and emphasized that it was still his responsibility 
to make sure VA received those records.  Also, in a letter 
dated in March 2006, the RO provided the veteran with notice 
about evidence needed to evaluate disabilities and to 
establish effective dates.  The RO notified the veteran that 
if he had information or evidence concerning the level of his 
disability and when it began, he should tell VA or give VA 
that evidence.  The RO provided examples of the evidence that 
he should tell VA about or submit himself and also advised 
the veteran that it would get any federal records he 
identified.  The RO reiterated that the veteran was 
responsible for getting any private records he identified, 
but that it would try to help him if he requested assistance.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims as well 
as his increased rating claims, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claims and issued a supplemental statement of the case (SSOC) 
in August 2006.  The Court has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file and the 
veteran has been provided two VA examinations.  The veteran 
has not identified any post-service medical evidence, and he 
failed to report for a Board hearing scheduled to be held at 
the RO in February 2007.  The Board finds the record adequate 
for rating purposes, and under these circumstances, there is 
no duty to provide another examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Service connection claims

The veteran is seeking service connection for a left thigh 
disability manifested by pain and for a disability manifested 
by dizziness.  The veteran states that he does not feel that 
his thigh pain is part of his back pain.  In addition, he 
states that he feels that his dizziness could be part of his 
headaches, and he says that although the statement of the 
case reports that it is not a spinning sensation, he does 
experience a spinning sensation.  



Left thigh disability manifested by pain

Service connection is currently in effect for a low back 
disability with radiation to the left thigh.  At the 
December 2002 VA examination, the physician noted that the 
veteran stated that during flare-ups his low back pain 
radiated to this left buttock and left thigh, and in his 
diagnoses, the physician stated that the veteran's left thigh 
pain was radiation from his lumbosacral spine.  The physician 
did not identify a separate left thigh disability manifested 
by pain.  The veteran, as a layman, is not qualified to offer 
an opinion on a question of medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  He is, therefore, no competent to refute the 
December 2002 finding and opinion of the VA examining 
physician, and there is no competent or credible evidence or 
record contrary to his opinion that left thigh pain is an 
element of the veteran's low back disability.  

VA regulations prohibit the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Thus, as a general rating principle, the 
practice of evaluating one aspect of a disability under more 
than one diagnostic code is prohibited.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62.  

As the medical evidence establishes that the veteran's left 
thigh pain is a manifestation of his service-connected 
lumbosacral strain with radiation to the left thigh, the 
veteran's complaints of left thigh pain will be considered in 
the claim for an increased rating for the low back 
disability.  On this basis, the claim for service connection 
for disability manifested by left thigh pain will be 
dismissed as moot.  See 38 U.S.C.A. § 7105.  

Dizziness

The veteran is seeking service connection for dizziness, 
which he contends arose in service and he believes is related 
to his service-connected headache disability.  

The law provides that the Persian Gulf War began on August 2, 
1990, and remains in effect. 38 U.S.C.A. §§ 101(33), 1117 
(West 2002); 38 C.F.R. §§ 3.2(i); 3.317(d)(1) (2006). The 
veteran's DD Form 214 shows his active service extended from 
August 1982 to August 2002 and included service in Southwest 
Asia from October 1990 to April 1991.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  An organic disease of the 
nervous system may be presumed to have been incurred in 
service when the disease was manifested to a compensable 
degree within one year of the veteran's separation from 
active service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309(a) (2006).  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Finally, service 
connection may be granted for disability that is proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011; and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under 38 C.F.R. § 3.317.  Service connection may, 
however, still be granted under § 3.303(d) if the Sanchez-
Benitez rule is not violated.  

The Board points out that unlike most service connection 
claims, to establish service connection under 38 C.F.R. 
§ 3.317, medical evidence linking the disability directly to 
service is not required.  Instead, as the Court has observed, 
a veteran is competent to testify about these symptoms 
because they are capable of lay observation, and medical 
nexus evidence is not required.  See Gutierrez v. Principi, 
19 Vet. App. 1, 6 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§3.102. 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records show that in June 1991 
in his medical history for his Southwest Asia 
demobilization/redeployment medial evaluation, the veteran 
answered yes to the question of whether he had dizziness or 
fainting spells.  The examiner did not report a finding or 
diagnosis related to dizziness.  Later, in August 1998, the 
veteran reported that after he did a physical training test 
he felt dizziness and left sided low back pain; he reported 
that his legs became weak and he fell to the ground.  In the 
emergency room, the veteran's blood pressure was 102/46 and 
his pulse was 132.  The veteran's history of back problems 
was noted, and the assessment after physical examination was 
back pain.  In November 1999, the veteran was seen with 
complaints of migraine headaches and dizziness for the past 
month.  The veteran stated he had sharp pain in the left 
temple area and said the pain was worse at night.  He denied 
any prior history of headaches and denied any trauma to his 
head.  After examination, the assessment was temporal/stress 
headache.  At his retirement examination in February 2002 the 
veteran said he sometimes had had dizziness and he sometimes 
got car sick.  The examiner found no associated disorder, no 
treatment was offered, and no diagnosis was given.  

Post service, at a VA examination in December 2002, the 
veteran said that over the past two to three years, and once 
in a while when he stood up fast, or sometimes when he stood 
up and bent over, he might have very brief (lasting a couple 
of seconds) lightheadedness that went away just by standing 
still.  The physician stated that the veteran reported no 
spinning sensation and reported that the veteran also said 
the lightheadedness was not associated with headaches.  After 
examination, the diagnosis was:  "Dizziness diagnosis, 
orthostatic dizziness.  Not pathologic."  Since that time, 
the veteran has described his dizziness as including a 
spinning sensation.  

By describing the veteran's orthostatic dizziness as not 
pathologic, the VA physician who examined the veteran in 
December 2002 indicated that it is not associated with an 
underlying disease.  Thus, the veteran is not shown to have 
dizziness as a result of an organic disease of the nervous 
system, or any other diagnosed chronic disease manifested by 
dizziness.  In the absence of the showing of an underlying 
disease or injury in service, service connection may not be 
granted on a direct basis under 38 C.F.R. § 3.303.  Further, 
no examiner has related the veteran's complaints of dizziness 
to his service-connected headache disability, precluding 
secondary service connection under 38 C.F.R. § 3.310, which 
requires medical nexus evidence.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Although service connection may not be granted on a direct or 
secondary basis, with resolution of all reasonable in the 
veteran's favor, the Board concludes that presumptive service 
connection is warranted for dizziness under the provisions of 
38 C.F.R. § 3.317.  In reaching this determination, the Board 
notes that the evidence shows that the veteran, who is 
competent to do so, has reported his observable symptoms of 
lightheadedness and spinning sensations, which have not been 
explained by a known clinical diagnosis and which have been 
manifested to a degree of 10 percent based on rating by 
analogy to peripheral vestibular disorders under 38 C.F.R. 
§ 4.87, Diagnostic Code 6204.  The veteran, who is a Persian 
Gulf veteran, is therefore entitled to an allowance of 
service connection for a disability manifested by dizziness 
as a result of undiagnosed illness.  



Increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
pointed out that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Later, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  



Cervical spine and lumbosacral spine disabilities

Background

Service medical records show the veteran first complained of 
low back pain in 1995.  Those records document complaints and 
treatment for upper and low back pain with pain under the 
shoulder blades and on the hips starting in 1998.  Muscle 
relaxers and anti-inflammatory medications were prescribed 
and temporary profiles were assigned.  In August 1998, it was 
noted that a magnetic resonance imaging (MRI) study done in 
May 1998 showed L5 disc extrusion impinging on the L5 nerve 
root.  The assessment after physical examination was 
herniated nucleus pulposus, L5.  A permanent profile was 
established in September 1998 because of "degenerated discs 
in back."  In a memorandum dated in November 1998, the Chief 
of the Neurosurgery Service at Fort Hood, Texas, said the 
veteran had severe degenerative changes in the lumbar spine, 
which had required permanent profile limitation.

In May 2000, the veteran described upper thoracic and lower 
cervical spine pain with radiation to the left 
shoulder/deltoid area and intermittent low back pain and left 
lower extremity pain and paresthesia.  After examination, the 
assessment was cervical/trapezius strain and degenerative 
disc disease of the lumbar spine.  Medication was prescribed.  

Records dated from April 2001 to October 2001 show complaints 
of low back pain with radiation to the posterior left thigh.  
Lumbar spine X-rays in May 2001 showed very mild degenerative 
disc changes.  In August 2001, the veteran reported that the 
pain radiated from his back to the left posterior thigh and 
to the popliteal region.  He also reported muscular weakness 
causing him to fall while exercising.  Diagnoses included 
mechanical low back pain and probable herniated nucleus 
pulposus, left, L5-S1.  

At his service retirement examination in February 2002, the 
veteran reported a history of pain in his inner thigh and low 
back pain; he said he sometimes felt a sharp pain in his left 
leg, which he thought might be due to his back pain.  The 
veteran also reported upper left shoulder pain for the past 
six months.

At the December 2002 VA examination, the veteran complained 
of a mild, chronic low backache, which he said was aggravated 
by sitting or standing for long periods or by lifting heavy 
objects repeatedly.  He also reported pain over the left 
buttock and over the left upper thigh, which he said came 
during flare-ups of the low back.  The veteran reported very 
mild, nagging, tightness over the left trapezius and left-
sided scapular muscle.  He said the pain increased if he 
lifted heavy objects overhead.  The examiner noted the 
veteran is right handed.  

On physical examination, range of motion of the lumbosacral 
spine was: flexion from 0 to 70 degrees; extension from 0 to 
30 degrees; lateral flexion from 0 to 30 degrees to both 
sides; and rotation from 0 to 30 digress to both sides.  The 
physician said there was no pain with motion and that the 
range of motion and spinal function was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  He also said there was no spasm or weakness.  There was 
mild tenderness over the left-sided lumbosacral muscles.  The 
neurological examination was unremarkable.  The physician 
reported that there was no tenderness over the left thigh or 
left buttock, and there was full range of motion of the left 
hip with no pain or weakness, and repetitive motion caused no 
pain.  The physician noted that current X-rays of the lumbar 
spine were negative.  His diagnosis was lumbosacral strain 
with radiation to the left buttock and left thigh with normal 
neurologic examination.  He said that left thigh pain was 
radiation from the lumbosacral spine.  

Examination of the left shoulder revealed normal range of 
motion with normal strength and no pain or weakness.  
Repetitive movement against resistance brought no limitation 
of range of motion or decrease in joint function. There was 
no tenderness on the shoulder area, but there was some 
tenderness over the left trapezius muscle and the scapular 
muscles.  Range of motion of the cervical spine was:  flexion 
from 0 to 45 degrees; extension from 0 to 55 degrees; lateral 
flexion from 0 to 40 degrees to both sides; and rotation from 
0 to 70 degrees to both sides.  There was no tenderness on 
any of the neck muscles.  There was no spasm, and there were 
no dysesthsesias.  The physician noted that X-rays showed 
degenerative changes of the cervical vertebrae.  His 
diagnosis was left shoulder pain, left trapezius strain with 
underlying degenerative joint disease of the cervical spine.  

At his VA orthopedic examination in August 2006, the veteran 
complained of chronic cervical spine and low back pain with 
intermittent radiation of the cervical spine pain into the 
left trapezius area and low back pain radiation downward to 
the level of the left calf.  The veteran reported low back 
flare-ups after walking two blocks and standing for 15 to 20 
minutes and cervical spine flare-ups with any lifting 
activities and with driving when it required him to turn his 
neck.  

On examination, range of motion of the cervical spine was:  
forward flexion to 45 degrees; extension to 45 degrees with 
endpoint pain; right lateral flexion to 35 degrees; left 
lateral flexion to 30 degrees; and lateral rotation to 
60 degrees with endpoint pain, on both sides.  On repetitive 
use, there was no additional limitation, including no change 
in range of motion.  There were no paracervical muscle 
spasms.  There was parcervical muscle guarding in the left 
paracervical area.  The diagnosis was degenerative joint 
disease, cervical spine, with left trapezius referred 
muscular pain.  

At the August 2006 VA orthopedic examination, range of motion 
of the lumbar spine was:  forward flexion to 70 degrees; 
extension to 20 degrees; right lateral flexion and rotation 
to 30 degrees; and left lateral flexion and rotation to 
25 degrees.  There was no associated pain, nor were there 
additional limitations with repetitive use.  There were no 
paralumbar muscle spasms.  There was tenderness in the 
paralumbar muscles.  The physician stated that during the 
past 12 months there had been no incapacitating episode, that 
is, no period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  The 
diagnosis reported by the physician was degenerative disc 
disease, lumbar spine, with radiation into the left lower 
extremity, but no objective findings and no radiation into 
the left thigh.  



Rating criteria

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. 
Reg. 51455-58 (2003).  

The Board is required to consider the spine claims in light 
of both the former and revised schedular rating criteria to 
determine whether the disability warrants an increased 
evaluation.  VA's General Counsel has determined that the 
amended rating criteria, if favorable to the claim, may be 
applied only for periods from and after the effective date of 
the regulatory change.  The veteran does, however, get the 
benefit of having both the old and new regulations considered 
for the period after the effective date of the change.  See 
VAOPGCPREC 3-00.  That guidance is consistent with the 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

Under the rating criteria in effect prior to September 26, 
2003, 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 provided that slight limitation of the cervical 
spine warranted a 10 percent rating; moderate limitation of 
motion warranted a 20 percent rating; and severe limitation 
of motion warranted a 30 percent rating.  Diagnostic 
Code 5292 provided that slight limitation of motion of the 
lumbar spine warranted an evaluation of 10 percent.  Moderate 
limitation of motion of the lumbar spine warranted an 
evaluation of 20 percent, and severe limitation of motion 
warranted an evaluation of 40 percent.

Prior to the September 26, 2003, amendments, 38 C.F.R. § 
4.71a, Diagnostic Code 5295 provided that lumbosacral strain 
with slight subjective symptoms only warranted a 
noncompensable evaluation.  Lumbosacral strain with 
characteristic pain on motion warranted an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warranted an evaluation of 20 percent.  
An evaluation of 40 percent required severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

Prior to amendments, intervertebral disc syndrome was rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  That diagnostic code was revised effective 
September 23, 2002.  See 67 Fed. Reg. 54349 (August 22, 
2002).  Prior to amendment Diagnostic Code 5293 provided that  
noncompensable evaluation was warranted for postoperative, 
cured intervertebral disc syndrome, a 10 percent evaluation 
was assigned for mild intervertebral disc syndrome, 
a 20 percent rating was assigned for moderate intervertebral 
disc syndrome with recurring attacks, a 40 percent rating was 
warranted for intervertebral disc syndrome that was severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

Effective September 22, 2002, the Rating Schedule was revised 
such that intervertebral disc syndrome was to be rated either 
on the total duration of incapacitating episodes over the 
last 12 months or by separately evaluating chronic orthopedic 
and neurologic manifestations under appropriate diagnostic 
codes.  An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, are set forth under the General 
Rating Formula for Diseases and Injuries of the Spine 
(general rating formula) and apply to lumbosacral and 
cervical strain (Diagnostic Code 5237), degenerative 
arthritis of the spine (Diagnostic Code 5242), and 
intervertebral disc syndrome (Diagnostic Code 5243) (unless 
intervertebral disc syndrome based on incapacitating episodes 
results in a higher rating).  The general rating formula 
states that it applies with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The general rating formula provides that an evaluation of 
 10 percent is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degree or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  

Under the general rating formula, an evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical sine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than  170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The general rating formula provides that an evaluation of 
30 percent is warranted for forward flexion of the cervical 
spine limited to 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine, for 
forward flexion of the thoracolumbar spine limited to 
30 degrees or les, or for favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  

Note (2) to the general rating formula provides that, for VA 
compensation purposes, normal forward flexion of he cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; 
normal combined range of motion of the cervical spine 
is 340 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees; 
the normal combined range of motion of the thoracolumbar 
spine is 240 degrees. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

It is important to point out that when using the new general 
rating formula, additional consideration of complaints of 
pain are limited because the formula specifically includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine under evaluation.  As set out above, the formula 
specifically states, "with or without symptoms such as pain 
...."

Lumbosacral strain with radiation to the left thigh

In accordance with VAOPGCPREC 3-00, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.  Based on the evidence in this case, the 
Board finds that neither the rating criteria in effect at the 
time the veteran first made application for benefits in mid-
September 2002 nor the current rating criteria are more 
favorable to the veteran.   

The RO initially rated the veteran's lumbosacral strain with 
radiation to the left thigh as 10 percent disabling under 
Diagnostic Code 5295-5292 indicating consideration of the 
rating under the Diagnostic Code 5295 for lumbosacral strain 
and under Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent for the service-connected lumbosacral strain 
with radiation to the left thigh under the former diagnostic 
codes for lumbosacral strain and limitation of motion.  The 
medical evidence of record establishes no more than slight 
limitation of motion of the lumbar spine.  The December 2002 
VA examination report indicates that range of motion of the 
lumbar spine was flexion to 70 degrees, extension to 30 
degrees, right and left lateral flexion to 30 degrees, and 
right and left rotation to 30 degrees.  At an August 2006 VA 
examination, range of motion of the lumbar spine was forward 
flexion to 70 degrees, extension to 20 degrees, right lateral 
flexion and rotation to 30 degrees, and left lateral flexion 
and rotation to 25 degrees.  

As noted above, the general rating formula shows that for VA 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  While the 
range of motion testing at the December 2002 and August 2006 
examinations showed less than full motion of the lumbosacral 
spine, the Board cannot find that the testing shows more than 
slight limitation of motion.  The criteria for a rating in 
excess of 10 percent are therefore not met based on 
limitation of motion under Diagnostic Code 5292.  

The veteran's lumbar spine disability with radiation to the 
left thigh also does not meet the criteria for an evaluation 
in excess of 10 percent under Diagnostic Code 5295.  Although 
there was slight loss of lateral flexion of the lumbar spine 
at the August 2006 VA examination when there was lateral 
flexion to 30 degrees on the right and lateral flexion to 
25 degrees on the left (30 degrees is normal), at neither the 
December 2002 nor at the August 2006 was there any 
demonstration of muscle spasm in the lumbar area or left 
thigh, which would be required for a 20 percent rating under 
Diagnostic Code 5295.  The physicians who examined the 
veteran in December 2002 and August 2006 both described the 
veteran's posture and gait as normal.  Thus, the Board finds 
that a disability evaluation in excess of 10 percent for the 
lumbar spine disability is not warranted under the former 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  

The Board has also considered whether a rating in excess of 
10 percent could be assigned under the former Diagnostic 
Code 5293 for intervertebral disc syndrome.  Under those 
criteria, the Board finds that the veteran has mild symptoms 
with complaints of radiating pain to the left buttock and 
thigh.  There have, however, been no objective neurologic 
findings at the VA examinations.  At the December 2002 
examination, deep tendon reflexes were normal and equal, 
bilaterally; straight leg raising was negative, bilaterally.  
There was no dysesthesia, and leg strength was normal.  
Likewise, at the August 2006 examination, the physician 
stated that deep tendon reflexes were equal and intact, 
sensation was intact, there was no muscular atrophy, and 
Lasegue's sign was negative, bilaterally.  Thus, at neither 
examination was there a suggestion of findings such as muscle 
spasm or absent ankle jerk appropriate to diseased discs to 
allow for assignment of a rating for moderate symptoms with 
recurring attacks.  The Board therefore finds that the 
criteria are not met or approximated for a rating in excess 
of 10 percent under Diagnostic Code 5293.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by pain, weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability. 

At the December 2002 examination, the physician reported 
there was mild tenderness over the left-sided lumbosacral 
muscles, but he stated specifically that during examination, 
the lumbosacral spine range of motion and spinal function was 
not limited by pain, fatigue, weakness, or lack of endurance 
during repetitive use.  He further said there was no painful 
motion, spasm or weakness, and there were no postural 
abnormalities.  With respect to the left thigh and left 
buttock, there was no tenderness, there was full range of 
motion of the left hip, normal strength, and repetitive 
movement against resistance, such as squatting repeatedly, 
caused no pain.  In addition, at the August 2006 examination, 
the physician reported that on range of motion testing of the 
lumbar spine, there was no associated pain or additional 
limitation of motion with repetitive use.  He did note 
tenderness in the paralumbar area, but specifically stated 
there were no muscle spasms.  Based on these examination 
results, the Board cannot find that there is additional 
limitation of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  

Using current rating criteria, the Board finds that a 
20 percent rating under the general rating formula cannot be 
assigned for the veteran's lumbosacral strain with radiation 
to the left thigh because the veteran at no time has been 
shown to have thoracolumbar flexion limited between 30 and 60 
degrees.  The veteran has maintained 70 degrees of flexion 
and at least 20 degrees of extension in this thoracolumbar 
spine with the combined range of motion in all planes at 
least 200 degrees.  The Board acknowledges the veteran's 
complaints of pain, but, as pointed out above, the general 
rating formula takes into account one's complaints of pain 
when setting the parameters of the rating criteria.  

The evidence thus shows that the veteran maintains motion in 
the thoracolumbar spine exceeding the limits for assignment 
of a 20 percent, and there has been no showing any muscle 
spasm or guarding resulting in an abnormal gait or abnormal 
spinal contour.  As such, the Board finds that a rating in 
excess of 10 percent may not be assigned for the veteran's 
lumbosacral strain with radiation to the left thigh using the 
current general rating formula.  Further, there is no 
indication that the veteran has had acute signs and symptoms 
requiring bed rest prescribed by a physician and requiring 
treatment by a physician, thus precluding consideration of a 
rating based on incapacitating episodes.  Also, in the 
absence of any objective neurologic findings relating to the 
low back or left thigh at any time, there is no basis for a 
separate rating on that ground.  Consequently, there is no 
basis for a rating in excess of 10 percent on a schedular 
basis.  

Cervical spine degenerative joint disease with left trapezius 
strain

As with the low back disability, with respect to the cervical 
spine disability the Board finds that neither the rating 
criteria for spinal disabilities in effect at the time the 
veteran first made application for benefits in mid-
September 2002 nor current rating criteria are more favorable 
to the veteran.  The RO initially rated the veteran's 
cervical spine degenerative joint disease with left trapezius 
strain as 10 percent disabling under Diagnostic Code 5290-
5301 indicating consideration of the rating under Diagnostic 
Code 5290 for limitation of motion of the cervical spine and 
under Diagnostic Code 5301 for impairment of Muscle Group I, 
which includes the trapezius muscle.  Diagnostic Code 5301 
states that Muscle Group I functions in upward rotation of 
the scapula and elevation of the arm above shoulder level.  
Under that code, slight functional impairment for the non-
dominant upper extremity warrants a noncompensable rating, 
moderate impairment warrants a 10 percent rating, moderately 
severe impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5301.  

Based on review of the entire record and with consideration 
of the relevant rating criteria, the Board finds no basis for 
the assignment of a rating in excess of 10 percent for 
cervical spine degenerative joint disease with left trapezius 
strain.  

Because of the diagnosis of degenerative joint disease, the 
Board has considered whether a rating higher than the 
initially assigned 10 percent could be awarded under 
Diagnostic Code 5003 for degenerative arthritis.  That code 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code.  Limitation of motion 
of the cervical spine is rated under Diagnostic Code 5290.  
On review of the evidence, the Board finds no more than 
slight limitation of motion of the cervical spine as the 
veteran has maintained full forward flexion and extension, 
with lateral flexion no worse than 30 degree, which was on 
the left, and rotation no worse that 60 degrees, bilaterally.  
Even with consideration of endpoint pain on extension and 
rotation, this does not meet or approximate the criteria for 
a 20 percent rating based on limitation of cervical spine 
motion.  The Board further notes that although there was 
muscle guarding in the paracervical area, has been no showing 
of additional limitation of motion on repetitive use and even 
with the application of the provisions 38 C.F.R. §§ 4.40, 
4.45, and 4.59 there is no basis for a rating higher than 
10 percent based on limitation of motion.  

Consideration of rating the cervical spine disability with 
left trapezius strain as analogous to lumbosacral strain 
under Diagnostic Code 5295 does not yield a rating higher 
than 10 percent under that code.  While there has been some 
loss of lateral spine motion and paracervical muscle 
guarding, there has at no time been a showing of muscle spasm 
in the trapezius or paracervical muscles, which is required 
for a 20 percent rating under Diagnostic Code 5295.  Further, 
there has been no showing of abnormal posture or gait, nor 
has there been any increased disability on repetitive motion 
of the cervical spine.  Another consideration has been rating 
the disability under Diagnostic Code 5293 for intervertebral 
disc syndrome.  Though the veteran has complained of pain 
intermittently radiating to the left trapezius area, and 
examiners have referred to trapezius strain and left 
trapezius referred muscular pain, there have been no 
neurologic findings and no suggestion of neuropathy, 
dysesthesias, or any other disc pathology that would allow 
for assignment of a rating for moderate symptoms with 
recurrent attacks, which is required for a 20 percent rating 
under Diagnostic Code 5293.  

The Board has also considered whether a higher rating could 
be assigned under Diagnostic Code 5301, based on muscle 
impairment.  While the physician who examined the veteran in 
December 2002 found some tenderness over the left trapezius 
muscle and the scapular muscles, and the physician who 
examined him in August 2006 spoke of referred to left 
trapezius referred muscle pain, the evidence does not support 
a finding of more than slight muscle impairment, and there is 
therefore no basis for a even a compensable rating under 
Diagnostic Code 5301.  

Using current rating criteria, the Board finds that a 
20 percent rating cannot be assigned under the general rating 
formula because the veteran has at no time been shown to have 
cervical flexion limited between 15 and 30 degrees.  The 
veteran has maintained full forward flexion and backward 
extension with 35 degrees of lateral flexion on the right, 
30 degrees of lateral flexion on the left and 60 degrees of 
lateral rotation on both sides; combined range of motion of 
the cervical spine at worst is 275 degrees.  The Board 
acknowledges the veteran's the veteran's reports of endpoint 
pain on extension and lateral rotation, but, as pointed out 
earlier, this is accounted for in the general rating formula.  
The evidence therefore shows that the veteran maintains 
motion in his cervical spine exceeding the limits for the 
assignment of a 20 percent rating, and although there was 
parcervical muscle guarding at the August 2006 examination, 
the veteran's posture has been reported as  normal and there 
has been no showing of abnormal gait or abnormal spinal 
contour.  The Board therefore concludes that a rating higher 
than 10 percent may not be assigned for the veteran's 
cervical spine degenerative joint disease with left trapezius 
strain using current rating criteria.  Consequently, a rating 
higher than 10 percent is denied on a schedular basis.  

Abdominal wall muscle strain

Service medical records show that in October 2000, the 
veteran complained of abdominal pain with testicle 
involvement on the left.  On examination there was mild 
tenderness to palpation to the left lower quadrant of the 
abdomen.  The assessment was abdominal pain.  In 
November 2000, the veteran said the testicular pain had 
ceased since the last visit, but he still had abdominal pain.  
There was tenderness to palpation of the left lower quadrant, 
and the assessment was abdominal pain.  

At the December 2002 VA examination, the veteran reported 
abdominal pain had been going on for one and a half years.  
He said it occurred once or twice a week and was a sharp, 
shooting, burst-type of pain that lasted only a couple of 
seconds.  He located the pain over the left-sided abdominal 
muscles.  On examination, the physician said the abdomen was 
unremarkable, except there was some slight tenderness by 
pressing on the left abdominal muscles in the active semi-
sitting position.  When the veteran was relaxed, the abdomen 
was soft, and there was no tenderness.  The diagnosis was 
abdominal wall muscle strain.  

At the August 2006 VA examination, the veteran reported he 
had abdominal muscle pain at a level of 10/10 about three 
times a week and he described it as cramping in nature.  The 
veteran described the location of the pain in the 
periumbilical area and reported nausea, but no vomiting.  It 
was noted that these symptoms did not interfere with 
activities of daily living.  On examination, the physician 
said there was no loss of muscle function, and he reported no 
findings on examination.  The diagnosis was chronic abdominal 
muscle strain.  

The RO has assigned an initial noncompensable rating for the 
veteran's abdominal wall muscle strain under Diagnostic Code 
5319.  That code applies to Muscle Group XIX, muscles of the 
abdominal wall, which function in the support and compression 
of the abdominal wall and lower thorax, flexion and lateral 
motions of the spine, and are synergists in strong downward 
movements of the arm.  38 C.F.R. § 4.73, Diagnostic Code 
5319.  Under that code, slight impairment of the abdominal 
wall muscles warrants a noncompensable rating, moderate 
impairment warrants a 10 percent rating, moderately severe 
impairment warrants a 30 percent rating, and severe 
impairment warrants a 40 percent rating.  Id.  

Although the veteran has made statements asserting that he 
has daily abdominal pain, at his examinations, he has spoken 
of intermittent, but sharp pains, but has not identified any 
restriction in activity.  The Board notes that, as outlined 
above, abdominal wall muscles function in flexion and lateral 
motion of the spine.  The Board will not, however, consider 
limitation of spine motion in the rating for abdominal wall 
muscle strain because limitation of motion of lumbar spine 
has been accounted for in the rating for the veteran's 
service-connected low back disability discussed earlier.  To 
consider such limitation of motion in evaluating the service-
connected abdominal wall muscle strain would amount to the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," which is to be 
avoided.  See 38 C.F.R. § 4.14.  The Board therefore finds 
that the veteran's abdominal muscle wall strain is manifested 
slight muscle tenderness with complaints of pain, which 
amounts to no more than slight impairment.  There were no 
objective findings at the most recent VA examination in 
August 2006, and the Board therefore finds the preponderance 
of the evidence is against the claim as at no time during the 
rating period has the disability met or approximated moderate 
impairment, thus precluding the assignment of an initial 
compensable rating.  

Headaches

Service medical records show that in November 1999, the 
veteran was seen with complaints of migraine headaches and 
dizziness for the past month.  He reported sharp pain in the 
left temple area and said the pain was worse at night.  The 
veteran denied any prior history of headaches and denied any 
trauma to his head.  After examination, the assessment was 
temporal/stress headache.  The examiner prescribed Tylenol on 
an as needed basis.  

At the December 2002 VA examination, the veteran reported he 
had been having headaches for the past two years.  He said he 
had headaches about four times a week, with the onset usually 
before noon.  The veteran described sharp pain that began in 
the area of the left eyebrow and spread to the rest of the 
head.  He denied photophobia or phonophobia and said the 
headaches were not preceded by an aura.  He said that a 
headache usually lasted 40 minutes after he took an aspirin, 
but if he took no medication, the headache might last up to 
four hours.  He said that as long as he took aspirin, he 
continued to be functional but if he did not take aspirin 
during the headache, there might be some interference with 
his work.  After examination, the diagnosis was vascular-type 
headache.  

At the August 2006 VA examination, the veteran reported that 
his headaches occurred on a daily basis and lasted four to 
six hours, sometimes up to one day.  He reported there was 
fatigue after the onset of a headache, but said there was no 
functional impairment.  The veteran reported there was 
photosensitivity, but no phonosensitivity, no nausea, and no 
vomiting.  The veteran said he was taking aspirin with relief 
sometimes and no side effects.  The veteran described the 
headaches as starting in the left forehead area, 
predominantly, and as being throbbing in nature.  The 
diagnosis after examination was migraine headache.  

Under the Rating Schedule, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant 
a 50 percent evaluation.  Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month warrant a 30 percent disability evaluation.  
A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The veteran is seeking entitlement to a compensable rating 
for his service-connected headaches.  In order to meet the 
criteria for a the next higher 10 percent disability rating, 
there must be evidence of characteristic prostrating attacks 
averaging one in two months over the last several months.  
While the veteran has described daily painful, throbbing 
headaches and has said he experiences fatigue after the onset 
of a headache, at no time has he described prostrating 
attacks, which must be shown to qualify for a compensable 
rating.  Accordingly, as the evidence of record, including 
the veteran's own contentions, do not indicate any incidence 
of a prostrating attack at any time, much less averaging one 
in two months over the past several months, the preponderance 
of the evidence is against the claim, and the criteria for 
the assignment of a 10 percent disability rating are not met.  
While the veteran has reported increased frequency of his 
headaches over the rating period, in the absence of any 
showing of the required prostrating attacks, the initial 
noncompensable rating is appropriate for the entire rating 
period.   

Right forearm scar

During service, at a periodic examination in September 1993, 
the examiner noted a transverse diagonal, 6-milimeter (mm) 
scar on the dorsal and volar aspect of the right 
forearm/wrist.  There was no mention of the scar at the 
veteran's service retirement examination in February 2002.  

At the December 2002 VA examination, the veteran reported 
that in service in 1985, while working on a tank, the latch 
holding the hood broke and fell on his forearm resulting in a 
crushing injury and laceration.  The veteran said that once 
in a while he might have very brief, sharp, but mild, pain.  
The diagnosis after examination was laceration of right 
forearm with oblique scar, which the physician said was 
nondysfunctional.  

At the August 2006 VA examination, the physician described 
the scar on the right forearm as approximately 8 inches long 
and hypopigmented.  The scar was not elevated; the physician 
reported it was stable and superficial.  There was tenderness 
in the mid portion of the scar, with and without palpation, 
with the tenderness in the middle portion of the scar over a 
distance of about three-fourths inch.  The physician said the 
scar was about one-fourth inch at its maximum width.  Color 
photographs taken at the August 2006 VA examination show a 
long, clearly visible, hypopigmented scar on the right 
forearm and wrist.  

In pertinent part, Rating Schedule criteria, which became 
effective August 30, 2002, and have remained in effect 
throughout the appeal, provide for assignment of a 10 percent 
evaluation under Diagnostic Code 7801 for scars other than on 
the head face, or neck, where such are deep or cause limited 
motion and cover an area or areas exceeding 39 square 
centimeters (six square inches).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Note (1) to Diagnostic Code 7801 
states that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) to Diagnostic 
Code 7801 states that a deep scar is one associated with 
underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent rating may be 
assigned scars, other than head, face, or neck, that are 
superficial, do not cause limited motion and cover an area or 
areas of 929 square centimeters (144 square inches) or 
greater.  Superficial unstable scars warrant a 10 percent 
rating under Diagnostic Code 7803, a superficial scar that is 
painful on examination may be assigned a 10 percent rating 
under Diagnostic Code 7804, and Diagnostic Code 7805 provides 
that other scars should be rated on limitation of function of 
the affected part.  Notes associated with these diagnostic 
codes explain that a superficial scar is one not associated 
with underlying soft tissue damage and that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805.  

In this case, the laceration scar on the veteran's right 
forearm does not meet the requirements for a compensable 
rating based on functional impairment or area covered.  The 
examiner at the August 2006 examination did, however, 
describe at least a portion of the scar as tender and at the 
earlier examination in December 2002, the veteran reported 
pain in the area of the scar though the physician did not 
explicitly report characteristics of the scar.  Resolving all 
doubt in favor of the veteran, the Board finds that the right 
forearm laceration scar, which is superficial, is painful on 
examination thereby warranting a 10 percent rating throughout 
the rating period.  

Extraschedular ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  38 C.F.R. § 3.321(b) (2006).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities, nor has he 
identified any specific factors that may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors upon which to predicate the assignment of 
higher ratings.  

The veteran has not required frequent periods of 
hospitalization for any of the disabilities for which he has 
sought increase ratings, and the examination reports are void 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  In August 2006, the 
veteran reported that in the past year he had taken about two 
days off from his work as an environmental inspector because 
of his low back and neck pain, but he has not otherwise 
reported lost work time because of his service-connected 
disabilities.  This cannot be judged to be marked 
interference with employment, and, in any event, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a); 
4.1.  Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (disability rating itself is 
recognition that industrial capabilities are impaired).  
Under the circumstances of this case, the Board finds that 
the assigned schedular evaluations adequately reflect the 
clinically established impairments experienced by the 
veteran, and referral for consideration of extraschedular 
ratings by the Director of the Compensation and Pension 
service is not appropriate.  




ORDER

The claim of entitlement to service connection for a left 
thigh disability manifested by pain is dismissed.  

Service connection for a disability manifested by dizziness 
is granted.  

An initial rating in excess of 10 percent for lumbosacral 
strain with radiation to the left thigh is denied.  

An initial rating in excess of 10 percent for cervical spine 
degenerative joint disease with left trapezius strain is 
denied.  

An initial compensable rating for abdominal wall muscle 
strain is denied.  

An initial compensable rating for headaches is denied.  

A 10 percent rating for the veteran's right forearm scar is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


